      Case 3:19-cv-07651-EMC Document 257 Filed 06/15/21 Page 1 of 12



 1
     Brian Scarpelli (pro hac vice)
 2   bscarpelli@actonline.org
 3
     ACT | THE APP ASSOCIATION
     1401 K Street NW
 4   Washington, DC 20005
     Telephone: + 1 202 331-2130
 5   Facsimile: +1 202 331-2130
 6
     Attorney for Amicus Curiae ACT | The App Association
 7

 8                         UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10                             SAN FRANCISCO DIVISION
11
     INTEL CORPORATION, APPLE INC.,    )          Case No. 3:19-cv-07651-EMC
12
                                       )
                      Plaintiffs,      )          BRIEF OF AMICUS CURIAE ACT | The
13
           v.                          )          APP ASSOCIATION IN SUPPORT OF
14                                     )          INTEL AND APPLE RESPECTING
     FORTRESS INVESTMENT GROUP         )          DEFENDANT’S MOTION TO DISMISS
15   LLC, FORTRESS CREDIT UNION CO. )
     LLC, UNILOC 2017 LLC, UNILOC USA, )
16   INC., UNILOC LUXEMBOURG
     S.A.R.L., VLSI TECHNOLOGY LLC,    )
17   INVT SPE LLC, INVENTERGY          )          Date: September 16, 2021
     GLOBAL INC., DSS TECHNOLOGY       )          Time: 1:30 p.m.
18   MANAGEMENT, INC., and IXI IP, LLC )          Judge: Hon. Edward M. Chen
                                       )
19                    Defendants.      )
20                                     )
                                       )
21                                     )
                                       )
22                                     )
23                                     )

24

25

26
27

28
                                                            Amicus Curiae ACT | The App Association
                                                                                3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 257 Filed 06/15/21 Page 2 of 12



 1                                                   TABLE OF CONTENTS
 2                                                                                                                                        Page
 3   I.        STATEMENT OF INTEREST ................................................................................... 1
     II.       PRELIMINARY STATEMENT ................................................................................ 2
 4
     III.      ARGUMENT ................................................................................................................ 2
 5          A. U.S. Small Business Technology Firms Rely on a Fair and Consistent Patent
               Framework to Invest and Innovate ................................................................................. 2
 6
            B. Abuse of the Court System Threatens Small Businesses, Such as the Tactics Raised in
 7             the Complaint, Undermines Confidence on the U.S. Patent System, and Discourages
               Innovation ...................................................................................................................... 4
 8          C. Plaintiff’s Complaint Exceeds Notice Pleading Requirements, and Should Proceed .... 7
     IV.       CONCLUSION............................................................................................................. 8
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                                            Amicus Curiae ACT | The App Association
                                                                        ii                                      3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 257 Filed 06/15/21 Page 3 of 12



 1
     TABLE OF AUTHORITIES
 2   Cases
 3
     Conley v. Gibson, 355 U.S. 47 (1957) ............................................................................................. 7
 4
     Haines v. Kerner, 404 U.S. 519, 520 (1972).................................................................................... 7
 5
     Oil States Energy Servs. v. Greene’s Energy Grp, 138 S. Ct. 1365 (2018) ..................................... 7
 6
     Scheuer v. Rhodes, 416 U.S. 236 (1974).......................................................................................... 7
 7
     TC Heartland v. Kraft Foods Brand, 137 S. Ct. 1514 (2017) ......................................................... 7
 8
     Other Authorities
 9
     App Annie, State of the App Economy 2020 (Jan. 2020), available at
10
        https://www.appannie.com/en/go/state-of-mobile-2019. ........................................................... 3
11
     Christine Godt, Scientific Competition: The Role of Patents in Scientific
12      Competition: A Closer Look at the Phenomenon of Royalty Stacking 151-172
        (Max Albert et al. eds., 2008). ................................................................................................... 5
13
     Commissioner Terrell McSweeny, Holding the Line on Patent Holdup: Why
14     Antitrust Enforcement Matters, Mar. 21, 2018. ......................................................................... 6
15   Innovation in Small Businesses’ Drivers of Change and Value Use, SMALL
16      BUSINESS ADMINISTRATION, available at
        https://www.sba.gov/sites/default/files/rs342tot_0.pdf.............................................................. 3
17
     Kristin Garr, IP Protection For Startups: The Role of Legislation Stopping Patent
18      Trolls and Encouraging Innovation, B.C. INTELL. PROP. & TECH. F. 1(2018) .......................... 4
19   Mark Lemley & Carl Shapiro, Patent Hold Up and Royalty Stacking, 85 Tex. L.
        Rev. 1991 (2007) ........................................................................................................................ 5
20
     Mark Lemley & Carl Shapiro, The Role of Antitrust in Preventing Patent Holdup,
21
        University of Pennsylvania Law Review (publication forthcoming), available
22      at https://faculty.haas.berkeley.edu/shapiro/patentholdup.pdfark Lemley &
        Carl Shapiro, Patent Hold Up and Royalty Stacking, 85 Tex. L. Rev. 1991
23      (2007) ......................................................................................................................................... 5
24
     Minda Zetlin, Patent Trolls Target Small Businesses With Lawsuit Threats. Here’s
25      How One Startup Fought Back, INC., (Feb. 2018), available at
26      https://www.inc.com/minda-zetlin/patent-trolls-target-small-businesses-with-
        lawsuit-threats-heres-how-one-startup-fought-back.html. ......................................................... 4
27
     Online Platforms and Market Power, Part 2: Innovation and Entrepreneurship:
28      Hearing Before the H. Subcomm. on Antitrust, Commercial, and
                                                                                                   Amicus Curiae ACT | The App Association
                                                                              iii                                      3:19-cv-07651-EMC
     Case 3:19-cv-07651-EMC Document 257 Filed 06/15/21 Page 4 of 12



 1    Administrative Law, 116th Cong. 2 (2019) (statement of Morgan Reed,
      President, ACT | The App Association) available at https://actonline.org/wp-
 2    content/uploads/Online-Platforms-and-Market-Power-Part-2-Innovation-and-
 3    Entrepreneurship-1.pdf............................................................................................................... 1

 4                                                                                                                                Page(s)
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                                         Amicus Curiae ACT | The App Association
                                                                     iv                                      3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 257 Filed 06/15/21 Page 5 of 12



 1
     I.      STATEMENT OF INTEREST
 2
             Amicus curiae ACT | The App Association (“App Association”) respectfully submits its
 3
     perspective regarding the important issues presented in this action, and encourages a full
 4
     adjudication on the facts and merits of Intel Corporation’s (“Intel”) and Apple Inc.’s (“Apple”)
 5
     claims against Fortress Investment Group LLC, Fortress Credit Co. LLC, Uniloc 2017 LLC,
 6
     Uniloc USA, Inc., Uniloc Luxembourg S.A.R.L., VSLI Technology LLC, INVT SPE LLC,
 7
     Inventergy Global, Inc., DSS Technology Management, Inc., and IXI IP LLC (“Fortress IP”).
 8
             The App Association is a not-for-profit grassroots advocacy and education organization
 9
     representing more than 5,000 small business software application developers and technology
10
     firms that create the technology innovations used on consumer mobile devices and in enterprise
11
     systems around the globe. Today, the ecosystem the App Association represents is valued at
12
     approximately $1.7 trillion and is responsible for 5.9 million American jobs.1 Our members lead
13
     in developing innovative applications and products across consumer and enterprise use cases,
14
     driving the adoption of the internet of things (“IoT”).2
15
             The App Association has a keen interest in the U.S. patent system functioning predictably
16
     and fairly while continuously rewarding innovation. Our members include companies that own
17
     patents as well as those who license patents, all of which are directly impacted by the courts’
18
     approaches to patent rights and litigation. Systematic and systemic patent system abuse is a
19
     primary concern for the App Association’s thousands of member companies that innovate across
20
     electronic consumer and enterprise verticals. Further information about the App Association and
21
     its activities is available on our website at http://actonline.org.
22

23
     1
24     Online Platforms and Market Power, Part 2: Innovation and Entrepreneurship: Hearing Before the H. Subcomm.
     on Antitrust, Commercial, and Administrative Law, 116th Cong. 2 (2019) (statement of Morgan Reed, President,
25   ACT | The App Association) available at https://actonline.org/wp-content/uploads/Online-Platforms-and-Market-
     Power-Part-2-Innovation-and-Entrepreneurship-1.pdf.
     2
26     The IoT will involve everyday products using the internet to communicate real-time analysis of data collected
     through sensors. IoT is expected to enable improved efficiencies in processes, products, and services across every
27   sector, both consumer and enterprise. In key segments of the U.S. economy, from agriculture to retail to healthcare
     and beyond, the rise of IoT is demonstrating efficiencies unheard of even a few years ago. See Department of
28   Commerce Internet Policy Task Force and Digital Leadership Team (Jan. 2017), available at
     https://www.ntia.doc.gov/files/ntia/publications/iot_green_paper_01122017.pdf.
                                                                               Amicus Curiae ACT | The App Association
                                                               1                                   3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 257 Filed 06/15/21 Page 6 of 12



 1   II.    PRELIMINARY STATEMENT

 2
            The App Association and its members rely on a strong, fair, and predictable legal
 3
     framework to protect and enforce intellectual property rights. Our members develop and utilize a
 4
     variety of patented technologies to bring next-generation IoT technologies to consumer and
 5
     enterprise verticals. Driven by the small business community the App Association represents,
 6
     new IoT innovations will generate advancements in countless sectors of the economy including
 7
     financial, agricultural, consumer entertainment, healthcare (and others), creating millions of
 8
     American jobs. Realizing the potential of IoT, however, requires a fair and predictable legal
 9
     environment, particularly with respect to intellectual property. The App Association’s small
10
     business members are directly impacted by new and novel forms of abuse with respect to patents,
11
     as well as by tactics that jeopardize confidence in the U.S. patent system.
12
            Below, we address the important role our members play in the growing IoT world and
13
     how a fair and predictable patent system is crucial to our members’ growth and job creation. We
14
     then discuss how our members are impacted by the new patent licensing tactics at issue in this
15
     case, which are described by the Complaint.
16
            We conclude by urging this Court to deny the Motion to Dismiss because we firmly
17
     believe it is important that the complaint be fully considered and adjudicated to ensure that the
18
     innovation economy is not suppressed. The revised complaint is responsive to concerns raised
19
     earlier in the case with respect to market definition and raising direct harms based on the abusive
20
     conduct at issue, and merits exploration through discovery.
21

22
     III.   ARGUMENT
23
            A.    U.S. Small Business Technology Firms Rely on a Fair and Consistent Patent
24          Framework to Invest and Innovate
25          The small business software and hardware technology industry is a driving force behind

26   the growth of the IoT revolution. IoT is an all-encompassing concept capturing how everyday

27   consumer and enterprise products begin to use the internet to communicate data collected through

28   sensors, and act on the data in a timely way. IoT is predicted to improve efficiencies in processes,
                                                                    Amicus Curiae ACT | The App Association
                                                      2                                 3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 257 Filed 06/15/21 Page 7 of 12



 1
     products, and services across every sector of the economy. For example, IoT will soon play a
 2
     major role in how we irrigate our crops, provide medical treatment, and purchase everyday items.
 3
             Additionally, the app economy’s success – and the growth of IoT – relies on continuous
 4
     innovation and investment in connected devices, which in turn requires a strong and consistent
 5
     legal framework for intellectual property rights. Small businesses can obtain their competitive
 6
     edge in the large electronic hardware and software market through their patented technologies.
 7
     Patents allow small business developers to protect their investments, attract venture capital, create
 8
     and maintain a competitive marketplace, and level the playing field with larger and more
 9
     established companies/competitors. Small businesses produce sixteen times more patents per
10
     employee than large patenting firms.3 Furthermore, over half of the App Association’s members
11
     who hold patents have experience with patent infringement litigation.4
12
             The limits are undefined and endless when it comes to how IoT devices will change all
13
     Americans’ lives, with a predicted 25.2 billion connected devices deployed by 2025, almost every
14
     sector of the U.S. economy will be impacted ranging from finance and health to gaming and the
15
     global digital ecosystem.5
16
             The App Association’s members’ ability to take part in the booming cross-sectoral IoT
17
     ecosystem, creating millions of further American jobs in the process, heavily depends on the
18
     ability to rely on and plan according to legal and business norms and policymaking that
19
     appropriately balances creating a pro-innovation environment with the public interest. A core
20
     ignitor of the growth and ingenuity for small businesses in emerging IoT sectors is, and must
21
     continue to be a fair, reliable, and predictable intellectual property rights system, particularly with
22
     respect to patents. According to a recent focus group survey, more than half of our members have
23
     dealt with some type of patent infringement claim. Attempts to abuse the patent system, however
24

25
     3
       Innovation in Small Businesses’ Drivers of Change and Value Use, SMALL BUSINESS ADMINISTRATION, available
26   at https://www.sba.gov/sites/default/files/rs342tot_0.pdf.
     4
       The Results are in: Intellectual Property is Still in Style, Holds Value for App Developers, ACT | THE APP
27   ASSOCIATION ONLINE BLOG, (March 27th, 2018), available at https://actonline.org/2018/03/27/the-results-are-in-
     intellectual-property-is-still-in-style-holds-value-for-app-developers/.
     5
28     See App Annie, State of the App Economy 2020 (Jan. 2020), available at https://www.appannie.com/en/go/state-of-
     mobile-2019.
                                                                            Amicus Curiae ACT | The App Association
                                                             3                                  3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 257 Filed 06/15/21 Page 8 of 12



 1
     unique they may be, must be adjudicated and addressed by the courts to ensure that the patent
 2
     system can still be relied upon.
 3

 4           B.     Abuse of the Court System Threatens Small Businesses, Such as the Tactics
             Raised in the Complaint, Undermines Confidence on the U.S. Patent System, and
 5           Discourages Innovation
 6           Patent system abuse undermines the confidence of the entire intellectual property system

 7   and negatively impacts both large and small companies, syphoning off resources that would

 8   otherwise be committed to research and development.6 Small companies that the App Association

 9   represents, in particular, often do not have the resources or time to engage in lengthy and

10   expensive litigation, and abusers of the patent system know this, banking on a quick settlement

11   with little or no protest.7 Startups and small businesses needlessly pulled into patent litigation

12   often have two choices: (1) fold their entire business due to cost of litigation; or (2) pay exorbitant

13   royalty rates for use of (often questionable) patents in order to keep their doors open.

14           Further, a healthy patent system must avoid high licensing fees and royalty stacking.

15   Traditionally, devices have been developed to provide a single solution (e.g., a dedicated device

16   to measure blood glucose levels). More recently, however, a multi-functional technology product

17   can easily have hundreds, and sometimes thousands, of pieces of patented technologies contained

18   in it (such as a smartphone), requiring many licenses to be negotiated before production, sale, and

19   use. Cutting-edge healthcare devices that utilize internet connectivity and sensors (the capabilities

20   of a smartphone) to enable real-time analytics for improved treatment decisions, for example, will

21   include numerous patented technologies to enable the medical functionality (e.g., blood glucose

22   reading technology), along with a high number of patented technologies that enable internet

23   connectivity (antennae, processing, etc.). Developers of these new multi-function devices face the

24   very real possibility of the demands for licenses to so many patented technologies “stacking” up

25
     6
26     See Kristin Garr, IP Protection For Startups: The Role of Legislation Stopping Patent Trolls and Encouraging
     Innovation, B.C. INTELL. PROP. & TECH. F. 1, 3-4 (2018) (noting the financial challenges small startups endure when
27   faced with bad faith patent infringement claims).
     7
       E.g., Minda Zetlin, Patent Trolls Target Small Businesses With Lawsuit Threats. Here’s How One Startup Fought
28   Back, INC., (Feb. 2018), available at https://www.inc.com/minda-zetlin/patent-trolls-target-small-businesses-with-
     lawsuit-threats-heres-how-one-startup-fought-back.html.
                                                                              Amicus Curiae ACT | The App Association
                                                              4                                   3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 257 Filed 06/15/21 Page 9 of 12



 1
     to exceed the cost of developing and getting a product to market. In this way, royalty stacking can
 2
     tax innovation and prevent technological progress.
 3
             Royalty stacking and its negative effects are well-documented and widely acknowledged.
 4
     Royalty stacking effectively consumes a commercial product developer’s profit margins,
 5
     significantly diminishing the incentives to research and develop.8 Royalty stacking can also
 6
     constrain technology transfers from universities and research institutes to industry.9 Further,
 7
     royalty stacking exacerbates patent holdup, when the bargaining position of a patent holder
 8
     increases considerably after a patent is included in a technical standard, enabling the patent holder
 9
     to act unreasonably in leveraging its position.10
10
             The case before this Court presents a unique, expansive, and multi-pronged approach to
11
     patent assertion involving many parties. The Complaint filed in this case discusses how Fortress
12
     IP and its affiliated assertion entities have aggregated a high number of patents and have
13
     systematically used threats of litigation to seek royalties for those patents that exceed the value of
14
     the patents under its “Privateering Option” approach, even for, in some cases, invalidated patents.
15
     We are particularly troubled by the dynamic of excessive royalties being sought on patents
16
     through holdup tactics and abuse of holdup power due to the expectations of investors,
17
     representing a predatory approach to patent portfolio management unlike any encountered before.
18
     Each of the new markets defined in the revised Complaint are ones that App Association
19
     members are part of and are therefore affected by the abusive behavior at issue. We strongly
20
     encourage this Court to allow this case to move to the discovery phase to assess the defendants’
21
     unique “business model” and its impact on the electronic patent industry at large. Small
22
     businesses are often overlooked in cases, such as the current dispute, but the Defendants’ tactics
23
     at issue in this case would have devastating effects on small businesses when it comes to
24
     8
25     E.g., Mark Lemley & Carl Shapiro, Patent Hold Up and Royalty Stacking, 85 Tex. L. Rev. 1991, 1993 (2007)
     (Lemley & Shapiro); Mark Lemley & Carl Shapiro, The Role of Antitrust in Preventing Patent Holdup, University of
26   Pennsylvania Law Review (publication forthcoming), available at
     https://faculty.haas.berkeley.edu/shapiro/patentholdup.pdf.
     9
27     Christine Godt, Scientific Competition: The Role of Patents in Scientific Competition: A Closer Look at the
     Phenomenon of Royalty Stacking 151-172 (Max Albert et al. eds., 2008).
     10
28      Commissioner Terrell McSweeny, Holding the Line on Patent Holdup: Why Antitrust Enforcement Matters, Mar.
     21, 2018.
                                                                           Amicus Curiae ACT | The App Association
                                                            5                                  3:19-cv-07651-EMC
     Case 3:19-cv-07651-EMC Document 257 Filed 06/15/21 Page 10 of 12



 1
     licensing and litigation, even more so than patent holdup abuse typically faced would.
 2
                For example, in healthcare, a miniaturized and embedded connected medical device must
 3
     be able to automatically communicate bi-directionally in real-time. This capability enables a
 4
     healthcare practitioner to monitor a patient’s biometric data as well as for the patient to be able to
 5
     communicate with a caregiver in the event of a medical emergency. Other uses, such as sensors
 6
     deployed to alert security of an unauthorized presence, may only require the ability to send data to
 7
     security professionals with minimal (or even no) capability to receive communications. Cutting-
 8
     edge healthcare devices that utilize internet connectivity and sensors to enable real-time analytics
 9
     for improved treatment decisions, for example, will include numerous patented technologies to
10
     enable the medical functionality (e.g., blood glucose reading technology), along with a high
11
     number of patented technologies that enable internet connectivity (antennae, processing, etc.).
12
     Developers of these new multi-function devices face the very real possibility that abusive
13
     behavior per the scheme detailed in the Complaint would prevent such products from ever
14
     reaching the market and saving countless lives. Small businesses facing aggressive and
15
     convoluted schemes such as the one at issue in this case where, for example, patents are
16
     aggregated into a portfolio for serial and baseless assertions to obtain patent royalties greatly
17
     exceeding the value of the inventive contributions (if any) of, and competitive prices for, the
18
     patents, have little to no practical chance to defend their good faith efforts to develop new
19
     innovations.
20
                Both the law and public policy interests demand that courts act to avoid anticompetitive
21
     and abusive behavior that undermines the U.S. patent system. In recent years, the Supreme Court
22
     has demonstrated its commitment to creating a more reliable patent litigation system. For
23
     example, in TC Heartland v. Kraft Foods Brand, 137 S. Ct. 1514, 1520 (2017) (“TC
24
     Heartland”),11 the Supreme Court ruled that good-faith innovators can avoid surprise patent suits
25
     in unknown jurisdictions where they have no meaningful contacts. 137 S. Ct. 1514, 1520 (2017).
26
     Furthermore, in Oil States Energy Servs. v. Greene’s Energy Grp, 138 S. Ct. 1365, 1373 (2018)12
27
     11
28        137 S. Ct. 1514, 1520 (2017).
     12
          138 S. Ct. 1365, 1373 (2018).
                                                                      Amicus Curiae ACT | The App Association
                                                         6                                3:19-cv-07651-EMC
     Case 3:19-cv-07651-EMC Document 257 Filed 06/15/21 Page 11 of 12



 1
     the Supreme Court affirmed the constitutionality of the United States Patent and Trademark
 2
     Office’s use of the inter partes review process. 138 S. Ct. 1365, 1373 (2018). These decisions,
 3
     among others, demonstrate the U.S. legal system’s commitment to ensuring the U.S. patent
 4
     system’s fairness and reliability. The App Association opposes the Defendants’ motion to dismiss
 5
     and requests that this case be adjudicated on the merits. The App Association’s thousands of
 6
     small business members face harm across each of the markets defined in Plaintiffs’ revised
 7
     complaint.
 8

 9          C.      Plaintiff’s Complaint Exceeds Notice Pleading Requirements, and Should Proceed
10
            Because the test for the sufficiency of a complaint at the pleading stage is one of
11
     notification, a complaint suffices under Rule 8(a) if it provides the defendant with “fair notice” of
12
     what the plaintiff's “claim is and the grounds upon which it rests.” Conley v. Gibson, 355 U.S. 47
13
     (1957). At the pleading stage, the appropriate question is whether the plaintiff has identified a
14
     claim of relief under which they are able to move forward and offer evidence to support the
15
     claim. Scheuer v. Rhodes, 416 U.S. 236 (1974); see also Haines v. Kerner, 404 U.S. 519, 520
16
     (1972) (question at motion to dismiss stage is whether the allegations in the complaint “are
17
     sufficient to call for the opportunity to offer supporting evidence”).
18
            Here, plaintiffs have clearly surpassed that standard in their amended complaint.
19
     Plaintiffs’ complaint provides an ample amount of specificity detailing how defendants, venture
20
     capital-backed patent assertion entities, have engaged in a campaign of anticompetitive patent
21
     aggregation by Fortress and a complex network of PAEs that Fortress controls. The amended
22
     complaint accurately defines antitrust markets consisting of patents that perform specific
23
     functions in electronic products where defendants have clear market power, and comprehensively
24
     describes how defendants have acted together to eliminate competition within those markets in
25
     order to enjoy inflated royalties from licensees who have no alternatives. For example, Plaintiffs
26
     have provided evidence capturing how Fortress paid $33.6 million to acquire Uniloc
27
     Luxembourg’s patents (even when Uniloc Luxembourg had been valued at only $6.25 million)
28
                                                                     Amicus Curiae ACT | The App Association
                                                       7                                 3:19-cv-07651-EMC
     Case 3:19-cv-07651-EMC Document 257 Filed 06/15/21 Page 12 of 12



 1
     because Uniloc recognized that those patents would continue to provide exponentially more than
 2
     the actual value of those patents through royalties once Fortress had aggregated its control of
 3
     relevant patents markets; after which Fortress systematically sought royalties for such patents at
 4
     rates multiple times higher than their actual valuation.
 5
     IV.    CONCLUSION
 6
            The Plaintiffs’ amended complaint is responsive to issues raised by the court, responsibly
 7
     scoping the markets at issue and alleging direct effects of the Defendants’ patent aggregation
 8
     scheme. Because the Plaintiffs’ improved complaint raises novel issues supported by a complete
 9
     and viable factual allegation about abuse of the patent system is a competition law problem
10
     impacting companies throughout the consumer and enterprise industries, particularly for small
11
     businesses such as the App Association’s members, we oppose the Defendants’ motion to
12
     dismiss.
13

14                                                     Respectfully submitted
15

16   Dated: June 15, 2021                               ACT | The App Association
                                                        Brian Scarpelli (pro hac vice)
17

18
                                                        By: Brian Scarpelli
19
                                                        Brian Scarpelli
20                                                      Attorney for Amicus Curiae
                                                        ACT | The App Association
21

22

23

24

25

26
27

28
                                                                    Amicus Curiae ACT | The App Association
                                                       8                                3:19-cv-07651-EMC
